Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest a method of promoting thermogenic capacity in a thermogenically competent cell comprising contacting the thermogenically competent cell with an uncoupling protein 1 (UCP1) positive regulator or an activator of a UCP1 positive regulator, wherein the UCP1 positive regulator is selected from the group consisting of PREX1, CTTNBP2, DMRTA1, and EDNRB, or combinations thereof, as required in independent claim 3.
The prior art fails to teach or suggest a method of treating a human subject having obesity, comprising administering to the human subject a therapeutically effective amount of (1) an activator of a UCP1 positive regulator, or (2) a UCP1 positive regulator, such that the obesity is treated, wherein the UCP1 positive regulator of (1) and (2) is selected from the group consisting of human PREX1, human CTTNBP2, human DMRTA1, and human EDNRB, as required in independent claim 9.
Similarly, the prior art fails to teach or suggest a method of decreasing the weight of a human subject, comprising administering to the human subject a therapeutically effective amount of (1) an activator of a UCP1 positive regulator, or (2) a UCP1 positive regulator, such that the weight of the human subject is decreased, wherein the UCP1 positive regulator of (1) and (2) is selected from the group consisting of human PREX1, human CTTNBP2, human DMRTA1, and human EDNRB, as required in independent claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651